     Case 8:19-cr-00061-JVS Document 816 Filed 09/15/21 Page 1 of 2 Page ID #:17886



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2435
 7        Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 No. SA CR 19-061-JVS
17
                Plaintiff,                     ORDER SEALING GOVERNMENT’S
18                                             UNREDACTED MOTION FOR AN ORDER
                      v.                       THAT DEFENDANT IDENTIFY ANY
19                                             FURTHER MATERIAL ON THE EAGAN
     MICHAEL JOHN AVENATTI,                    AVENATTI SERVERS REQUESTED BY THE
20                                             DEFENSE BY OCTOBER 12, 2021 (CR
                Defendant.                     809)
21

22

23   For good cause shown, IT IS HEREBY ORDERED THAT:

24         The government’s ex parte application for sealed filing is

25   GRANTED.    The government’s unredacted motion for an order that

26   defendant identify any further material on the Eagan Avenatti servers

27   //

28   //
     Case 8:19-cr-00061-JVS Document 816 Filed 09/15/21 Page 2 of 2 Page ID #:17887



 1   requested by the defense by October 12, 2021, as well as the

 2   accompanying exhibits (collectively, CR 809), shall be sealed.

 3

 4
      9/15/21
 5    DATE                                      HONORABLE JAMES V. SELNA
                                                UNITED STATES DISTRICT JUDGE
 6
     Presented by:
 7
           /s/
 8    ALEXANDER C.K. WYMAN
      Assistant United States Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
